Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-25-2006

In Re: George Salemo
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3730




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"In Re: George Salemo " (2006). 2006 Decisions. Paper 298.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/298


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HPS-149                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 06-3730
                                   ________________

                              IN RE: GEORGE SALEMO,
                                               Petitioner

                       ____________________________________
                      On Petition for a Writ of Mandamus from the
                           United States District Court for the
                             Eastern District of Pennsylvania
                       (Related to E.D. Pa. Crim. No. 92-cr-00547)
                      _____________________________________

                        Submitted Under Rule 21, Fed. R. App. P.
                                   August 31, 2006

     Before: CHIEF JUDGE SCIRICA, WEIS AND GARTH, CIRCUIT JUDGES

                               (Filed : October 25, 2006)

                               _______________________

                                       OPINION
                               _______________________

PER CURIAM

       George Salemo has filed a mandamus petition pursuant to 28 U.S.C. § 1651,

seeking, in essence, to compel the District Court for the Eastern District of Pennsylvania

to comply with an order issued by this Court in his prior action docketed at C.A. No. 04-

1530, see In re Salemo, 130 Fed.Appx. 564, 2005 WL 1111761 (3d Cir. May 11, 2005),

and assert jurisdiction over his motion filed pursuant to 28 U.S.C. § 2255. After Salemo
filed his mandamus petition, the District Court entered an order rescinding its prior order

wherein it had concluded that it lacked jurisdiction to consider his § 2255 motion. In

accordance with our decision in In re Salemo, 130 Fed.Appx. at 566, 2005 WL 1111761,

*2, the District Court indicated that it would consider Salemo’s motion as if it were the

first § 2255 motion filed by petitioner. Additionally, the District Court entered an order

on October 5, 2006, directing the government to file a response to Salemo’s § 2255

motion within thirty days.

        Accordingly, insofar as the District Court has done that which Salemo has sought

to have this Court compel it to do, the petition for a writ of mandamus will be denied as

moot.